—Order, Supreme Court, New York County (Emily Goodman, J.), entered February 16, 1999, which, to the extent appealed from, granted plaintiffs motion to dismiss defendant-appellant’s counterclaim against the infant plaintiffs mother, plaintiff Lisa LoPiccolo, unanimously affirmed, without costs.
The motion court properly determined that defendant-appellant’s counterclaim, alleging that plaintiff mother’s negligence contributed to the infant plaintiffs harm, was predicated on a theory of negligent supervision and, as such, was nonactionable (see, LaTorre v Genesee Mgt., 90 NY2d 576). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.